PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 16-2082


KAY DIANE ANSLEY; CATHERINE MCGAUGHEY; CAROL ANN PERSON;
THOMAS ROGER PERSON; KELLEY PENN; SONJA GOODMAN,

                        Plaintiffs - Appellants,

                v.

MARION WARREN, in his Official Capacity as Director of the North Carolina
Administrative Office of the Courts,

                        Defendant - Appellee.

---------------------------------------------------

NORTH CAROLINA VALUES COALITION; THOMAS MORE LAW
CENTER; BRENDA BUMGARNER; CHRISTIAN LEGAL SOCIETY;
NATIONAL ASSOCIATION OF EVANGELICALS,

                        Amici Supporting Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Max O. Cogburn, Jr., District Judge. (1:16-cv-00054-MOC-DLH)


Argued: May 10, 2017                                           Decided: June 28, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge
Keenan and Judge Thacker joined.
ARGUED: S. Luke Largess, TIN FULTON WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellants.       Olga Eugenia Vysotskaya de Brito, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee. ON
BRIEF: Jacob H. Sussman, John W. Gresham, Cheyenne N. Chambers, TIN FULTON
WALKER & OWEN, PLLC, Charlotte, North Carolina; Meghann K. Burke, BRAZIL &
BURKE, P.A., Asheville, North Carolina; Crystal M. Richardson, LAW OFFICE OF
CRYSTAL M. RICHARDSON, Charlotte, North Carolina, for Appellants. Josh Stein,
North Carolina Attorney General, Amar Majmundar, Special Deputy Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee. Deborah J. Dewart, Swansboro, North Carolina, for Amicus North Carolina
Values Coalition. Richard Thompson, Kate Oliveri, THOMAS MORE LAW CENTER,
Ann Arbor, Michigan; B. Tyler Brooks, MILLBERG GORDON STEWART PLLC,
Raleigh, North Carolina, for Amicus Thomas More Law Center. Mary E. McAlister,
Lynchburg, Virginia, Mathew D. Staver, Anita L. Staver, Horatio G. Mihet, LIBERTY
COUNSEL, Orlando, Florida, for Amicus Brenda Bumgarner. Kimberlee Wood Colby,
CENTER FOR LAW & RELIGIOUS FREEDOM, Springfield, Virginia, for Amici
Christian Legal Society and National Association of Evangelicals.




                                       2
WILKINSON, Circuit Judge:

       Three couples assert that North Carolina’s Senate Bill 2 (“S.B. 2”), which allows

state magistrates to recuse themselves from performing marriages on account of a

religious objection, violates the Establishment Clause. But the plaintiffs, all of whom are

either married or engaged, do not claim that the state has impeded their right to get

married. Instead, they challenge the religious exemption as taxpayers who object to the

alleged spending of public funds in aid of religion. In light of the Supreme Court’s

admonitions on the narrow scope of taxpayer standing, we affirm the judgment of the

district court that plaintiffs lack standing to press this claim.

                                               I.

       At the heart of this lawsuit is a debate over the extent to which religious

accommodations can coexist with the constitutional right to same-sex marriage. In 2012,

the citizens of North Carolina voted to amend their state constitution to limit the

definition of marriage to heterosexual couples. Two years later, a federal district court

ruled that the restriction against same-sex marriage violated the Fourteenth Amendment.

See Gen. Synod of the United Church of Christ v. Resinger, 12 F. Supp. 3d 790

(W.D.N.C. 2014). The director of the North Carolina Administrative Office of the Courts

(“NCAOC”) instructed state magistrates to begin conducting marriage ceremonies for all

couples presenting a valid marriage license. Under North Carolina law at the time, any

magistrate who refused “to discharge any of the duties of his office” could be removed

from office and face misdemeanor charges. See N.C. Gen. Stat. § 14-230.



                                                3
       The North Carolina legislature quickly responded. On January 28, 2015, the

President Pro Tempore of the Senate filed S.B. 2. Section 1 of the bill granted magistrates

and registers of deeds the right to declare “any sincerely held religious objection” to

performing certain kinds of marriages, after which they would be recused from

participating in any marriages for a six-month period. If all of the officials in a county

recused themselves, the NCAOC would arrange to bring a willing magistrate from

another county to conduct marriages. Sections 2 and 3 revised the General Statutes to

remove any offenses related to an official’s recusal from a marriage ceremony. Section 4

recast the magistrates’ individual duty to perform marriages as a collective responsibility

and set a minimum requirement that magistrates remain available to conduct marriages at

least ten hours per week. Finally, Section 5 provided that any magistrate who resigned

and was subsequently rehired within ninety days of the effective date of S.B. 2 would

receive full retirement service credit for the gap in service.

       The House of Representatives approved the bill on May 28, 2015. Governor

McCrory vetoed it the same day. Undaunted, the legislature overrode the Governor’s veto

on June 11, 2015 and S.B. 2 became law.

       Plaintiffs brought this § 1983 action against the current director of the NCAOC,

asserting that S.B. 2 violates the Establishment Clause by authorizing the spending of

public funds in aid of religion. In particular, plaintiffs challenge two sets of expenditures.

First, they allege that since the passage of S.B. 2, all of the magistrates in McDowell

County have recused themselves from performing marriages. In the course of carrying

out these religious exemptions, Section 1 directs the NCAOC to expend public funds

                                              4
transporting magistrates from Rutherford County to perform marriages in McDowell

County and transporting magistrates from McDowell County to perform other judicial

duties in Rutherford County. Second, Section 5 directs the NCAOC to make a one-time

payment into the state retirement system on behalf of each reappointed magistrate.

       The district court held that plaintiffs lacked taxpayer standing and dismissed the

claim. Because the expenditures contemplated by S.B. 2 to administer the recusals were

merely incidental, the court concluded that their suit did not fall within the narrow

confines of Flast v. Cohen, 392 U.S. 83 (1968). This appeal followed.

                                             II.

       Article III of the Constitution limits the federal judicial power to the resolution of

“Cases” or “Controversies.” An essential element of this bedrock principle is that any

party who invokes the court’s authority must establish standing. Arizona Christian Sch.

Tuition Org. v. Winn, 563 U.S. 125, 133 (2011). To demonstrate standing, a plaintiff must

prove that he has suffered a “concrete and particularized” injury that is “fairly traceable

to the challenged conduct of the defendant” and is likely to be redressed by a favorable

judicial decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). In other

words, a party’s “keen interest in the issue” is insufficient by itself to meet Article III’s

requirements. Hollingsworth v. Perry, 133 S. Ct. 2652, 2659 (2013). “[C]oncerned

bystanders” may not marshal the judiciary as a “vehicle for the vindication of value

interests”—the exercise of judicial power is restricted to litigants who seek to rectify a

personal and discrete harm. Id. at 2663 (quoting Diamond v. Charles, 476 U.S. 54, 62

(1986)).

                                             5
       The concept of standing finds its roots in the “idea of separation of powers.” Allen

v. Wright, 468 U.S. 737, 752 (1984). By confirming that the legal questions presented to

the court are resolved “in a concrete factual context” rather than “in the rarefied

atmosphere of a debating society,” Valley Forge Christian Coll. v. Americans United for

Separation of Church & State, Inc., 454 U.S. 464, 472 (1982), the doctrine ensures that

“we act as judges, and do not engage in policymaking properly left to elected

representatives,” Hollingsworth, 133 S. Ct. at 2659. After all, the federal courts “are not

empowered to seek out and strike down any governmental act that they deem to be

repugnant to the Constitution.” Hein v. Freedom from Religion Foundation, Inc., 551
U.S. 587, 598 (2007) (plurality opinion). “Vindicating the public interest (including the

public interest in Government observance of the Constitution and laws)” is the function

of the state and federal political branches. Lujan, 504 U.S. at 576; see also United States

v. Richardson, 418 U.S. 166, 188 (1974) (Powell, J., concurring) (“The public confidence

essential to the [judiciary] and the vitality critical to the [representative branches] may

well erode if we do not exercise self-restraint in the utilization of our power to negative

the actions of the other branches.”).

       These basic axioms outlining the proper role of the judiciary guide our approach to

plaintiffs’ claim.

                                           III.

       Although the concept of injury is often “elusive” in Establishment Clause claims,

see Suhre v. Haywood County, 131 F.3d 1083, 1085 (4th Cir. 1997) (quoting Murray v.

City of Austin, 947 F.2d 147, 151 (5th Cir. 1991)), in the classic case a challenger

                                            6
demonstrates standing by alleging a distinct personal harm. One line of cases grants

standing based on the particularized injury that is caused by “unwelcome” contact with

state-sponsored “religious exercises,” such as mandatory prayer in a public school

classroom. See Valley Forge, 454 U.S. at 486 n.22 (citing Sch. Dist. of Abington

Township v. Schempp, 374 U.S. 203 (1963)). Another set of decisions recognizes

standing if a law or practice “disadvantages a particular religious group or particular

nonreligious group,” Winn, 563 U.S. at 145, such as when the state imposes more

onerous regulatory requirements on certain religious faiths, see Larson v. Valente, 456
U.S. 228 (1982).

       These sorts of familiar Establishment Clause injuries are not present here.

Plaintiffs concede that the state has not impeded or restricted their opportunity to get

married. One same-sex couple married in 2014, another same-sex couple is engaged to be

married, and the last pair of plaintiffs, an interracial couple, married in 1976.

Nonetheless, they contend that their status as North Carolina taxpayers affords them

standing to challenge S.B. 2. Because plaintiffs’ claim does not fall within the narrow

exception to the general bar against taxpayer standing, their suit must be dismissed.

       The Supreme Court has repeatedly held that a taxpayer’s interest in ensuring that

collected funds are spent in accordance with the Constitution is “too generalized and

attenuated” to confer Article III standing. Hein, 551 U.S. at 599. This precept was first

announced in Frothingham v. Mellon, 262 U.S. 447 (1923), where the Court rejected a

federal taxpayer’s argument that she had standing by virtue of her personal tax liability to

challenge the constitutionality of the Maternity Act of 1921. The “effect upon future

                                             7
taxation,” the Court reasoned, is too “remote, fluctuating and uncertain” to give rise to

the kind of redressable personal injury required under Article III. Id. at 487. And the

plaintiff’s “interest in the moneys of the treasury” is not a particularized interest but one

“shared with millions of others.” Id. Accordingly, Frothingham concluded that the

“administration of any statute, likely to produce additional taxation to be imposed upon a

vast number of taxpayers . . . is essentially a matter of public and not of individual

concern.” Id.; see also Doremus v. Bd. of Educ., 342 U.S. 429, 433–34 (1952).

       In Flast v. Cohen, however, the Supreme Court carved out a narrow exception to

the general rule against taxpayer standing, holding that federal taxpayers have standing to

bring an Establishment Clause challenge to a congressional statute that distributed federal

funds to parochial schools. The Court explained that taxpayers have standing when two

conditions are met. First, there must be a “logical link” between the plaintiff’s taxpayer

status and the “type of legislative enactment attacked.” Flast, 392 U.S. at 102. Plaintiffs

must allege more than “an incidental expenditure of tax funds in the administration of an

essentially regulatory statute.” Id. They instead need to challenge legislation passed under

the taxing and spending power—those expenditures “funded by a specific congressional

appropriation” and disbursed pursuant to “a direct and unambiguous congressional

mandate.” Hein, 551 U.S. at 604. Second, there must be a “nexus” between the plaintiff’s

taxpayer status and the “precise nature of the constitutional infringement being alleged.”

Flast, 392 U.S. at 102. Under this requirement, the taxpayer must show that “his tax

money is being extracted and spent in violation of specific constitutional protections.” Id.

at 106. Taken together, the plaintiffs in Flast met both conditions based on the allegation

                                             8
that federal funds had been “transferred through the Government’s Treasury to a sectarian

entity” in violation of the Establishment Clause. Winn, 563 U.S. at 139–40; see also

Flast, 392 U.S. at 105–06.

       In recent decades the Supreme Court came to recognize that Flast “gave too little

weight” to the “separation-of-powers concerns” underlying standing. Hein, 551 U.S. at

611. The Court issued a steady drumbeat of decisions emphasizing the narrow contours

of the taxpayer exception. The Court has made clear that “Flast turned on the unique

features of Establishment Clause violations,” Winn 563 U.S. at 139, and has refused to

extend the exception to suits alleging breaches of any other constitutional provision, see

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332 (2006) (Commerce Clause); Schlesinger v.

Reservists Comm. to Stop the War, 418 U.S. 208 (1974) (Incompatibility Clause);

Richardson, 418 U.S. 166 (Statement and Account Clause). And the Court has likewise

declined to expand taxpayer standing to challenges that do not involve specific legislative

appropriations under the taxing and spending power. See Winn, 563 U.S. 125 (no

taxpayer standing to challenge tax credits or other “tax expenditures”); Hein, 551 U.S.
587 (no taxpayer standing to challenge federal executive actions financed by general

appropriations); Valley Forge, 454 U.S. 464 (no taxpayer standing to challenge an

agency’s decision to transfer a tract of property pursuant to the Property Clause).

       Given that the Supreme Court has expressly upheld taxpayer standing on just two

occasions, see Flast, 392 U.S. 83; Bowen v. Kendrick, 487 U.S. 589 (1988), the

application of the doctrine has been narrowly circumscribed. Tellingly, plaintiffs’ brief

largely relies upon cases where taxpayer standing has not been found. Although Flast has

                                             9
not been explicitly overturned, “[i]t is significant that, in the four decades since its

creation, [the exception] has largely been confined to its facts.” Hein, 551 U.S. at 609.

Effectively, the Court has restricted the “expansion of federal taxpayer and citizen

standing in the absence of specific statutory authorization to an outer boundary drawn by

the results in Flast.” Id. at 610 (emphasis omitted).

       Finally, the Court’s skepticism of federal taxpayer standing “applies with

undiminished force” to claims by state taxpayers such as the plaintiffs here. Cuno, 547
U.S. at 345; see also Winn, 563 U.S. at 138–40 (holding state taxpayers to the same

requirements under Flast). Indeed, the Court has noted that relaxing the bar against

taxpayer standing for state taxpayers would raise serious federalism concerns and

“interpose the federal courts as virtually continuing monitors of the wisdom and

soundness of state fiscal administration.” Cuno, 547 U.S. at 346. In short, courts must be

mindful in state taxpayer standing cases of the “modest role Article III envisions for

federal courts,” id., and rigorously adhere to the principles of federalism and separation-

of-powers that inform taxpayer standing controversies generally.

                                             IV.

                                             A.

       Plaintiffs begin by asserting that they have set forth the necessary link between

their taxpayer status and the challenged sections of S.B. 2. In particular, they contend that

two provisions of S.B. 2 require the NCAOC to spend tax dollars on behalf of recused

magistrates—first, to transport a “willing” magistrate to perform marriages in McDowell

County and, second, to make a one-time payment into the state retirement system for

                                             10
each reappointed official. In their view, these authorized expenditures facilitating a

magistrate’s religious objection amount to the “extract[ion] and spen[ding] of ‘tax

money’ in aid of religion.” Appellants’ Br. at 14 (quoting Winn, 563 U.S. at 140).

       Plaintiffs’ view is incorrect. Flast limited taxpayer standing to challenges directed

at legislative exercises of the taxing and spending power. Under the first nexus

requirement, a plaintiff must challenge expenditures “funded by a specific congressional

appropriation” and “undertaken pursuant to an express congressional mandate.” Hein,
551 U.S. at 604. Here, the link between legislative action and the expenditures in S.B. 2

is attenuated. There is some token amount of funds disbursed for travel expenses and

retirement contributions, but plaintiffs cannot point to any specific appropriation by the

legislature to implement the recusal scheme. See Hinrichs v. Speaker of the House of

Representatives of the Indiana General Assembly, 506 F.3d 584, 599 n.8 (7th Cir. 2007)

(“[T]here is no specific appropriation either for Rule 10.2 or for the Minister of the Day

program. Absent such an appropriation, the necessary link . . . has not been

established.”). Plaintiffs seek to characterize these expenditures as the “lifeblood” of the

statute, Appellants’ Reply Br. at 8, but the inescapable fact is that S.B. 2 is not a spending

bill. What we have instead are “incidental expenditure[s] of tax funds in the

administration of an essentially regulatory statute” that alters the scope of magistrate

duties in performing marriages. Flast, 392 U.S. at 102. As with any regulatory measure,

some level of expenditure is necessary to carry out the goals of the program, and the

Supreme Court has never found such ancillary spending to provide an adequate basis for

standing.

                                             11
       At best, plaintiffs can point to the legislature’s enactment of S.B. 2 and its passing

of a budget to support the general operations of the state judiciary. But the Supreme

Court has admonished that taxpayer standing does not “extend[] to ‘the Government as a

whole, regardless of which branch is at work in a particular instance.’” Valley Forge, 454
U.S. at 484 n.20. Government as a whole requires money to function, but that is not

enough. In Valley Forge, therefore, the Court held that a group of taxpayers did not have

standing to challenge a property transfer by an executive agency. Even though the

transfer was “arguably authorized” by federal statute, the Flast exception did not apply

because “the source of their complaint [was] not a congressional action, but a decision by

[the executive branch].” Id. at 479 & n.15. The same principle applies to S.B. 2, which

implicitly authorizes spending by an administrative agency of the judicial branch. Once

again, plaintiffs have not shown that the legislature extracted tax dollars to support the

allegedly unconstitutional practice.

       Bowen v. Kendrick supports our conclusion. There, the Supreme Court permitted a

group of federal taxpayers to challenge the Adolescent Family Life Act (AFLA), a statute

appropriating funds for community service organizations and various religious groups.

Kendrick, 487 U.S. at 596–97. Notwithstanding the fact that “the funding authorized by

Congress ha[d] flowed through and been administered” by an executive official, the

Court found that the program was an exercise of Congress’s taxing and spending power.

Id. at 619–20. But the “key” to Kendrick’s conclusion, as the Court subsequently

explained, was that the statute was “at heart a program of disbursement of funds pursuant

to Congress’ taxing and spending powers” and that plaintiffs objected to “how the funds

                                             12
authorized by Congress [were] being disbursed pursuant to the AFLA’s statutory

mandate.” Hein, 551 U.S. at 607 (quoting Kendrick, 487 U.S. at 619–20). Similar as-

applied challenges to executive (or judicial) branch disbursements could be raised only

where the congressional statute “appropriated specific funds for grantmaking” and

“expressly contemplated that some of those moneys might go to projects involving

religious groups.” Id.

       Plaintiffs’ attempt to cast S.B. 2 in a similar light is unavailing. Simply put, S.B. 2

is not a “program of disbursement of funds.” Id. Rather, the underlying taxing and

spending action is one layer removed: Any expenditures that the NCAOC makes pursuant

to S.B. 2 are “funded by no-strings, lump-sum appropriations” to the judicial branch. Id.

at 608. Accordingly, Kendrick is inapposite. Unlike the challenged legislative

appropriations in Kendrick, which expressly contemplated that funds might be disbursed

for religious purposes, the general lump-sum appropriations to the NCAOC “did not

expressly authorize, direct, or even mention the expenditures” challenged here. Id. at 605.

       In sum, the challenged provisions of S.B. 2 are too far detached from legislative

taxing and spending to establish the requisite “logical link” under Flast. 392 U.S. at 102.

The NCAOC’s alleged expenditures to administer the recusal scheme are incidental to a

regulatory goal, and the legislature did not appropriate money from taxpayers for the

express purpose of supporting magistrate recusals. At most, plaintiffs allege some general

“expenditure of government funds in violation of the Establishment Clause,” which the

Court has repeatedly rejected as inadequate. Hein, 551 U.S. at 603; see also Valley

Forge, 454 U.S. at 484 n.20.

                                             13
                                            B.

       Plaintiffs also contend that they have met the second nexus requirement under

Flast, alleging that the travel expenditures and retirement contributions authorized by

S.B. 2 amount to an establishment of religion. But just as an exercise of the legislative

taxing and spending power is missing on the front end of the test, so too is a traditional

Establishment Clause violation missing on the back end. Because plaintiffs’ case fails to

set forth the paradigmatic injury under Flast—the “extract[ion] and spen[ding] of ‘tax

money’ in aid of religion”—their claim falters on the second prong as well. Winn, 563
U.S. at 140.

       For starters, not one penny goes to a religious institution or sectarian entity under

S.B. 2. Instead, any disbursement from the state coffers remains inside the state

government to support the efficient operation of the recusal scheme. This public/private

distinction is important. After all, the Supreme Court has couched the injury alleged in

Establishment Clause challenges to government spending in terms of the compelled

support of private sectarian entities. See Hein, 551 U.S. at 604 n.3, 607 (explaining that

the legislatures in Flast and Kendrick “surely understood” or “expressly contemplated

that some of those moneys might go to projects involving religious groups”); In re Navy

Chaplaincy, 534 F.3d 756, 762 n.3 (D.C. Cir. 2008) (noting that in “the only two

Supreme Court cases upholding taxpayer standing, the statutes authorized disbursement

of federal funds to outside entities”). Although many government activities—whether it

be state-sponsored religious displays or legislative prayers—often present a distinct

Establishment Clause harm, see Suhre, 131 F.3d at 1086, the bare fact of

                                            14
intragovernmental spending on a matter of religion does not give rise to same injury as in

Flast.

         The Winn Court put an even finer point on the essence of the spending injury. In

the course of distinguishing between a tax credit and an explicit disbursement, the Court

underscored the gravity of subsidizing an outside religious institution. This sort of

legislative appropriation, the Justices explained, “implicate[s] individual taxpayers in

sectarian activities” and diverts a “conscientious dissenter’s funds in service of an

establishment.” Winn, 563 U.S. at 142. Accordingly, an essential component of the harm

alleged in a spending challenge is a direct religious subsidy. “[W]hat matters under Flast

is whether sectarian [entities] receive government funds drawn from general tax

revenues, so that moneys have been extracted from a citizen and handed to a religious

institution in violation of the citizen’s conscience.” Id. at 144.

         Viewed in this light, plaintiffs have not alleged a classic spending injury under the

Establishment Clause. The expenditures authorized by S.B. 2 are simply different from

the sectarian subsidies at issue in Flast and Kendrick. When a government allocates

money to facilitate a denominationally neutral recusal scheme and ensure that magistrates

are available to perform marriages, any connection between the “dissenting taxpayer and

alleged establishment” is to say the least remote. Id. at 142. Granting standing under

these circumstances would stretch Flast beyond its articulated theory.

         Furthermore, there is a salient incompatibility between the asserted basis for

standing and the various Establishment Clause violations alleged on the merits. As we

have noted, S.B. 2 is not an appropriations bill but an attempt to accommodate state

                                              15
employees’ rights of religious conscience with the right of same-sex couples to marry.

See Walz v. Tax Comm’n, 397 U.S. 664, 669 (1970) (noting that “there is room for play in

the joints” between the Religion Clauses and permissible space for the government to

accommodate free exercise without offending the Establishment Clause). Plaintiffs’

ultimate quarrel here is with the recusal, and hence the accommodation, rather than the

reimbursement. In the course of framing their suit as a challenge to the incidental

expenditures authorized by the statute, they launch a broadside against the

accommodation as an improper advancement of “a religious view of marriage contrary to

the [C]onstitution.” Appellants’ Br. at 15. Yet in so doing, plaintiffs misconceive the

nature of a taxpayer standing suit. Under Flast’s second nexus requirement, taxpayers

may not bootstrap their spending challenge into a larger attack on the validity of the

accommodation itself. See Doremus, 342 U.S. at 434 (“It is apparent that the grievance

which [plaintiffs] sought to litigate here is not a direct dollars-and-cents injury but is a

religious difference.”); see also Cuno, 547 U.S. at 348 (noting that Flast at most entitles a

plaintiff to “an injunction against the spending”).

       Which, finally, brings us to the problem of redressability. It is not surprising that

religious accommodations are seldom challenged on the basis of incidental government

expenditures. A litigant’s principal aim, as one would expect, is to invalidate the disputed

accommodation. Yet under Flast, even if we were to agree that S.B. 2 unconstitutionally

extracted and spent funds in aid of religion, we could not enjoin the judicial recusal

program. The best remedy plaintiffs can hope for is an injunction against the ongoing

travel expenditures, which if anything would have the unfortunate result of making

                                             16
marriages less accessible. While an injunction against those expenditures might address

some objections of conscience raised by plaintiffs, the basic incongruity between the

available remedies under Flast and those sought by plaintiffs further undercuts the

asserted nexus between their taxpayer status and the alleged Establishment Clause

violation.

                                             V.

       The outcome here is in no way a comment on same-sex marriage as a matter of

social policy. The case before us is far more technical—whether plaintiffs, simply by

virtue of their status as state taxpayers, have alleged a personal, particularized injury for

the purposes of Article III standing. Based on a century of Supreme Court precedent, we

conclude that they have not.

       As detailed above, this case presents one of the most problematic terrains for

finding standing—either under general rules or the Flast exception. The classic

conception of an injury-in-fact is missing. So too are essential ingredients of a Flast

claim like a specific legislative appropriation and the subsidy of a sectarian entity.

       Article III’s case-or-controversy limitation ensures that federal courts respect “the

proper—and properly limited—role of the courts in a democratic society.” Warth v.

Seldin, 422 U.S. 490, 498 (1975). “In an era of frequent litigation, class actions, sweeping

injunctions with prospective effect, and continuing jurisdiction to enforce judicial

remedies, courts must be more careful to insist on the formal rules of standing, not less

so.” Winn, 563 U.S. at 146. This case is no exception.



                                             17
The judgment is accordingly

                                   AFFIRMED.




                              18